Andrews, Judge.
Claxton Mosley and a co-defendant were indicted in two counts for manufacturing marijuana, and for felony possession of more than one ounce of marijuana. Mosley was convicted by a jury on both counts. His sole enumeration of error on appeal is that the trial court failed to instruct the jury that possession of more than one ounce of marijuana was an essential element of the charged possession offense.
The trial court instructed the jury that Mosley was “charged in two counts; one is growing marijuana, and the other is possession of more than one ounce of marijuana.” Thereafter, the court charged that in reaching a verdict the jury must determine “[a]re they guilty or not of . . . possessing more than one ounce of marijuana?” The court followed these instructions with a charge that the State is required to prove each essential element of the crime charged beyond a reasonable doubt. The charge as a whole was sufficient to inform the jury that possession of more than one ounce of marijuana was an essential element of the offense charged in the indictment. Whitehead v. State, 177 Ga. App. 259-260 (339 SE2d 365) (1985); Walker v. State, 193 Ga. App. 100, 101 (386 SE2d 925) (1989).

Judgment affirmed.


Birdsong, P. J., and Beasley, J., concur.